DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 23 recite the limitation "The gas separation membrane" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that it appears as though claims 22 and 23 were intended to depend from claim 21, and such has been assumed for purposes of examination. If this is correct the Examiner suggests Applicants amend the claims accordingly.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “Preparation of alloyed poly(ether block amide)/poly(ethylene glycol diacrylate) membranes for separation of C02/H2 (syngas application)” (hereinafter “the Ghadimi et al. publication”) in view of the publication “Development of crosslinked poly(ether-block-amide) membrane for C02/CH4 separation” (hereinafter “the Sridhar et al. publication”) and the publication “Transport and structural characteristics of crosslinked poly(ethylene oxide) rubbers” (hereinafter “the Lin et al. publication”).

With regard to claim 21, the Ghadimi et al. publication discloses a membrane comprising a mixture of poly(ether-b-amide) copolymer and an acrylate terminated poly(ethylene glycol) according to formula (I) (poly(ethylene glycol) diacrylate (PEGDA)), where n is 14 (PEG MW 600) at the abstract and Section 2.2 at page 15, second column.
The Ghadimi et al. publication does not teach crosslinking.
The Sridhar et al. publication discloses crosslinking a membrane comprising poly(ether-b-amide) copolymer with 2,4-toluene diisocyanate (TDI) via terminal hydroxyl groups to increase C02/CH4 selectivity and tensile strength at the abstract, Fig. 1 at page 269, and Table 2 at page 272, second column.
It would have been obvious to incorporate the crosslinking of the Sridhar et al. publication into the method of Ghadimi et al. to provide a membrane having increased C02/CH4 selectivity and tensile strength, as suggested by the Sridhar et al. publication.
Additionally, the Lin et al. publication teaches a membrane comprising acrylate terminated poly(ethylene glycol) comprising a mixture according to formula (I) (poly(ethylene glycol) diacrylate (PEGDA)) and formula (II) (poly(ethylene glycol) acrylate (PEGA)), wherein the acrylate terminated poly(ethylene glycol) is crosslinked under UV (312 nm) light in the presence of a photoinitiator (HCPK), and wherein the PEGA provides terminal hydroxyl groups at the abstract, Section 3.3 at page 147, second column and Section 4.2 at page 148, second column.
It would have been obvious to incorporate the acrylate terminated poly(ethylene glycol) comprising PEGDA and PEGA of the Lin et al. publication into the system of the Ghadimi et al. and Sridhar et al. publications to provide acrylate terminated poly(ethylene glycol) having terminal hydroxyl groups which can be crosslinked by the TDI crosslinker along with the poly(ether-b-amide) copolymer to provide a membrane having additional crosslinking and therefore further improved C02/CH4 selectivity and/or tensile strength.


With regard to claim 22, the Ghadimi et al. publication discloses the poly(ether-b-amide) copolymer being PEBAX® 1657 (see the abstract) and the Sridhar et al. publication provides extrinsic evidence that PEBAX® 1657 comprises 60 wt% of a soft segment (polyether) and 40 wt% of a hard segment (polyamide) at Section 2.1 at page 268, first column.

With regard to claim 23, the Examiner notes that the membrane of the Ghadimi et al. publication as modified by the Sridhar et al. and Lin et al. publications will inherently exhibit the recited property since it is formed from the same material as instantly claimed. See MPEP 2112.01(1) and (II).

Double Patenting

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 8 of U.S. Patent No. 10,525,406 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. In particular, the Examiner notes that one of ordinary skill in the art would at once envisage the gas separation membrane of the instant claims from the method of making the membrane recited at claims 5 and 8 of the ‘406 patent. Additionally, the gas separation method of claims 1 and 2 of the ‘406 patent anticipates the instant claims since it recites the gas separation membrane. Anticipation is the epitome of obviousness.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
March 5, 2021